UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53439 DRAGON’S LAIR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 26-1427633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 785 NE 83rd Terrace Miami, Florida 33138 (Address of principal executive offices) (Zip Code) (786) 554-2771 (Issuer’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at March 31, 2009 Common Stock, no par value per share 7,901,078 shares -1- DRAGON’S LAIR HOLDINGS, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 Part II Other Information 19 Item6. Exhibits 19 Signatures 20 Exhibit 31.1 Exhibit -2- PART I FINANCIAL INFORMATION Item 1.Financial Statements DRAGON'S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2009 December 31, 2008 (unaudited) (audited) CURRENT ASSETS: Cash and equivalents $ 43,932 $ 66,613 Inventory 402 402 Total Current Assets 44,334 67,015 FIXED ASSETS: Equipment, net 420 445 OTHER ASSETS: License, net 840 900 Total Assets $ 45,594 $ 68,360 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES: Accounts payable & accrued expenses $ 800 $ 6,051 Total Liabilities 800 6,051 SHAREHOLDERS' EQUITY: Preferred stock (50,000,000 authorized; par value $.001; none issued and outstanding) $ - Common stock (100,000,000 shares authorized; no par value; 7,901,078 and 7,901,078 issued and outstanding, respectively) 84,741 84,741 Deficit accumulated during the development stage (39,947 ) (22,432 ) Total Shareholders' Equity (Deficiency) 44,794 62,309 Total Liabilities and Shareholders' Equity $ 45,594 $ 68,360 -3- DRAGON'S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative from October 4, 2007 (Inception) through March 31, 2009 For the three months ended March 31, 2009 For the three months ended March 31, 2008 Net Sales $ - $ - $ 1,242 Cost of Sales - - 131 Gross Profit - - 1,111 Expenses: Amortization 60 60 360 Depreciation 25 25 75 General and Administrative 17,430 7,512 40,623 Total Expenses (17,515 ) (7,597 ) 41,058 Net (loss) before Income Taxes (17,515 ) (7,597 ) (39,947 ) Provision for Income Taxes - - - Net (loss) $ (17,515 ) $ (7,597 ) $ (39,947 ) Basic and diluted net loss per common share $ - $ - Weighted average number of common shares outstanding 7,901,078 6,138,278 -4- DRAGON'S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative from October 4, 2007 (Inception) through March 31, 2009 For the three months ended March 31, 2009 OPERATING ACTIVITIES: Net loss $ (17,515 ) $ (39,947 ) Issuance of common stock for services - 4,008 Increase in amortization 60 360 Increase in depreciation 25 75 Increase in inventory - (402 ) Increase (decrease) in accounts payable (5,251 ) 800 Net cash used in operating activities (22,681 ) (35,106 ) INVESTING ACTIVITIES: Increase in Equipment - (495 ) FINANCING ACTIVITIES: Proceeds from issuance of common stock - 79,533 NET INCREASE (DECREASE) IN CASH (22,681 ) 43,932 CASH BEGINNING BALANCE 66,613 - CASH ENDING BALANCE $ 43,932 $ 43,932 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Taxes paid $ - $ - Interest paid $ - $ - CASH TRANSACTIONS AFFECTING OPERATING, INVESTINGAND FINANCING ACTIVITIES: Issuance of common stock for license $ - $ 1,200 -5- DRAGON’S LAIR HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2009 NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The audited financial statements for the period October 4, 2007 (Inception) through December 31, 2007 and the year ended December 31, 2008 were filed on March 31, 2009 with the Securities and Exchange Commission and are hereby referenced.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2009 and for the period October 4, 2007 (Inception) through March 31, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, 2009. NOTE 2 - DESCRIPTION OF BUSINESS AND DEVELOPMENT STAGE RISK Description of Business Dragon’s Lair Holdings, Inc., a Florida corporation (the “Company”, “we”, “us” and “our”), was incorporated on October 4, 2007, and conducts is operations through its sole operating subsidiary, Dragon’s Lair Health Products, Inc., a Florida corporation, which was incorporated on October 5, 2007.Our company structure is set forth in the following chart: DRAGON’S LAIR HOLDINGS, INC. a Florida corporation DRAGON’S LAIR HEALTH PRODUCTS, INC. a Florida corporation (100% Owned Subsidiary) Our Company is a provider of personal care products by means of a network of direct sales consultants, which is in the development stage.Our business strategy is to provide quality products, operate at a profit and enable our direct sales consultants to operate at a profit.In July, 2008, the Company commenced providing our first product, the Sore-EezÔ Chinese herbal body liniment. -6- Our principal executive office is located at 785 N.E. 83rd Terrace, Miami, FL33138.Our telephone number is (786)554-2771, and our company website is www.sore-eez.com.Our fiscal year ends on December 31st. Basis of Presentation The accompanying consolidated financial statements have been prepared by the Company. The Company’s consolidated financial statements are prepared in accordance with generally accepted accounting principals in the United States of America (“US GAAP”). The consolidated financial statements of the Company include the Company and its sole subsidiary. All material inter-company balances and transactions have been eliminated. Going Concern The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management’s Plan to Continue as a Going Concern The Company has met its historical working capital requirements from the sale of its capital shares.In order to continue as a going concern, the Company will need, among other things, additional capital resources.Management’s plans to obtain such resources for the Company include (1) obtaining capital from the sale of the Series A Convertible Preferred Stock in this offering, (2) the sale of the Sore-EezÔ Chinese herbal body liniment and other product candidates, (3) loans from Talles Investments, Inc. to meet its minimal operating expenses, and (4) seeking out and completing a merger with an existing operating company.However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations.In order to minimize the financial burden on the Company, Talles Investments, Inc., the Company’s majority shareholder, has agreed to provide non-interest bearing demand loans to the Company to pay the Company’s annual audit fees, filing costs, legal fees and other costs as long as the Board of Directors of the Company and Talles Investments, Inc. deem it necessary.The Company will account for each such payment as a demand loan and, accordingly, be recorded as a current liability on the Company’s books.There can be no assurance that such financial support shall be ongoing or available on terms or conditions acceptable to the Company. Development Stage Risk Since its inception, the Company has been dependent upon the receipt of capital investment to fund its continuing activities. In addition to the normal risks associated with a new business venture, there can be no assurance that the Company's business plan will be successfully executed. Our ability to execute our business plan will depend on our ability to obtain additional financing and achieve a profitable level of operations. There can be no assurance that sufficient financing will be obtained.Further, we cannot give any assurance that we will generate substantial revenues or that our business operations will prove to be profitable. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents The Company considers all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. The Company has no cash equivalents. -7- Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Inventories Inventories are valued at the lower of cost or market on a first-in, first-out (FIFO) basis, and include finished goods. Revenue Recognition The Company recognizes revenue when: · Persuasive evidence of an arrangement exists; · Shipment has occurred; · Price is fixed or determinable; and · Collectibility is reasonably assured. The Company closely follows the provisions of Staff Accounting Bulletin No. 104 as described above. For the period from October 4, 2007 (inception) to December 31, 2007 the Company recognized no revenues.In July, 2008, the Company commenced providing our first product, the Sore-EezÔ Chinese herbal body liniment.For the period from October 4, 2007 (inception) to March 31, 2009, the Company recognized revenues in the amount of $1,242. Earnings (Loss) Per Share The Company computes earnings per share in accordance with Statement of Accounting Standards No. 128, "Earnings per Share (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period. Intangible Assets Intangible assets consist of a license agreement which is recorded at cost and amortized over a straight-line basis.The amortization expense for the periods from January 1, 2009 to March 31, 2009 and from October 4, 2007 (inception) to March 31, 2009 was $60 and $360, respectively.The value of the license was determined to be the legal costs to create the license, which was $1,200, as there were no other out-of-pocket costs for the license or the development of the recipe. -8- The Company evaluates the recoverability of identifiable intangible assets whenever events or changes in circumstances indicate that an intangible asset’s carrying amount may not be recoverable. There was no impairment loss for the periods from January 1, 2009 to March 31, 2009 and from October 4, 2007 (inception) to March 31, 2009. Income Taxes The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.” Under the asset and liability method of Statement 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Fair Value of Financial Instruments The Company considers that the carrying amount of financial instruments, including accounts payable, approximates fair value because of the short maturity of these instruments. Share Based Payments In December 2004, the FASB issued SFAS No. 123(R), “Share-Based Payment,” which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees or independent contractors are required to provide services. Share-based compensation arrangements include stock options and warrants, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective commencing on the year ended December 31, 2007, the Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107. As such, compensation cost is measured on the date of grant as the fair value of the share-based payments. Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant. NOTE 4 - EQUITY TRANSACTIONS On October 4, 2007 (inception), the Company issued 975,000 shares of common stock for the purchase of the license to manufacture, distribute and sell, the Sore-EezÔ Chinese herbal liniment, its initial product, from Yamit Lemoine.The value of the license was determined to be the legal costs to create the license, which was $1,200, as there were no other out-of-pocket costs for the license or the development of the recipe. On November 4, 2007, the Company issued 5,000,000 shares of common stock to an investor for cash in the amount of $11,100. On December 31, 2007, the Company issued 63,278 shares of common stock to an investor for cash in the amount of $633. On March 27, 2008, the Company issued 100,000 shares of common stock to directors for services rendered at a value of $4,008. -9- On December 11, 2008, the Company completed its public offering pursuant to its Form S-1 Registration Statement of 6,780 shares of Series A Convertible Preferred Stock, which were converted into 1,762,800 shares of common stock and provided aggregate offering proceeds in the amount of $67,800. NOTE 5 – INCOME TAXES The Company provides for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The provision for income taxes differs from the amounts which would be provided by applying the statutory federal income tax rate of 34% to the net loss before provision for income taxes for the following reasons: March 31, December 31, 2009 2008 Income tax expense (asset) at statutory rate $ (371 ) $ (371 ) Valuation allowance 371 371 Income tax expense per books $ -0- $ -0- Net deferred tax assets consist of the following components as of: March 31, December 31, 2009 2008 NOL Carryover $ 39,947 $ 20,903 Valuation allowance (39,947 ) (22,432 ) Net deferred tax asset $ -0- $ -0- Due to the change in ownership provisions of the Tax Reform Act of 1986, net operating loss carry forward as of March 31, 2009 was $39,947, and for federal income tax reporting purposes are subject to annual limitations. Should a change in our ownership occur the net operating loss carry forwards may be limited as to their use in future years. NOTE 6 - CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash deposits. Accounts at each institution are insured by the Federal Deposit Insurance Corporation (FDIC). At March 31, 2009, the Company had no amounts in excess of the FDIC insured limit. -10- NOTE 7 - LICENSE AGREEMENT We have entered into a license agreement with Yamit Lemoine, a significant shareholder and the wife of our chief executive officer, which grants us a license for a term five (5) years until at least October 4, 2012 for the exclusive worldwide use of the Sore-EezÔ Chinese herbal liniment recipe and, perpetually, thereafter, if we have generated at least $400,000 from the sale of products based on the Sore-EezÔ Chinese herbal liniment recipe on or prior to such date.Pursuant to this license agreement, we are required to exercise our best efforts to undertake and maintain the commercial scale production, marketing and distribution of products embodying the subject matter of the Sore-EezÔ Chinese herbal liniment recipe.We may not sublicense or assign any of our rights under the license agreement. On October 4, 2007, the date of our inception, we issued 975,000 shares of our restricted common stock to Yamit Lemoine, for a purchase price of $0.0012308 per share, for the license to the Sore-EezÔ Chinese herbal liniment recipe.The value of the license was determined to be the legal costs to create the license, which was $1,200, as there were no other out-of-pocket costs for the license or the development of the recipe.We do not have any future payments obligations to Yamit Lemoine under the license agreement. The license will be amortized over five years using the straight line method.Yamit Lemoine may terminate this license agreement in the event that we have not recognized revenues of at least $400,000 from the sale of products based on the Sore-EezÔ Chinese herbal liniment recipe by October 4, 2012. We have not achieved this level of sales as of September 30, 2008, so the license remains subject to termination by the licensor at the end of such period. The estimated amortization expense over the next five years is as follows: Year Ending December 31 2007 $60 2008 $240 2009 240 2010 240 2011 240 2012 180 $1,200 -11- Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with (i) our audited financial statements for the period October 4, 2007, our inception, through December 31, 2007, the year ended December 31, 2008 and cumulative from October 4, 2007, our inception, through December 31, 2008 and the related notes; and (ii) the section entitled “Business” that appears elsewhere in this report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Plan of Operation Our Company is a provider of personal care products by means of a network of direct sales consultants, which is in the development stage.Our business strategy is to provide quality products, operate at a profit and enable our direct sales consultants to operate at a profit.In July, 2008, we commenced providing to the marketplace our first product, the Sore-EezÔChinese herbal body liniment.Our primary focus over the course of the next 12 months will be to concentrate our efforts on introducing the Sore-EezÔ Chinese herbal liniment and other product candidates to the marketplace, producing inventory for sale and implementing our business plans, including recruiting and training of a network of direct sales consultants. Our chief executive officer provides daily management of our company. We intend toengage employees and service providers for services, as the need may arise for services, including computer systems,marketing, advertising, public relations, cash management, collections, accounting and administration. As a public company, we are subject to certain reporting and other compliance requirements involving certain costs for such compliance, which private companies may not choose to make. We have identified such costs as being primarily for audits, legal advice, transfer agent fees and SEC filing expenses and estimate the cost to be approximately $30,000 for the next twelve months. We expect to pay such costs from a combination of cash on hand ($66,613 as of December 31, 2008) and cash generated by product sales. Results of Operations We are a development stage company and have incurred losses of $22,432 as of December 31, 2008 and $39,947 as of March 31, 2009.In July, 2008, we commenced providing to the marketplace our first product, the Sore-EezÔ Chinese herbal body liniment, and have generated revenues of $1,242 as of March 31, 2009.All of our revenues have come from the sale of the
